



COURT OF APPEAL FOR ONTARIO

CITATION: Tamanovski Estate v. Georgieva, 2017 ONCA 225

DATE: 20170317

DOCKET: C62738

Epstein, Benotto and Trotter JJ.A.

BETWEEN

Elena Jirnova, Estate Trustee of the Estate of
    Bill Tamaovski

Applicant (Respondent)

and

Vassilka Georgieva and Edon Haziri, Estate
    Trustee of the Estate of Bill Tamanovski, and in his personal capacity

Respondents (Appellants)

Vassilka Georgieva, acting in person

Edon Haziri, acting in person

Dijana Haziri, acting in person

Felice C. Kirsh and Mitchell J. Rattner, for the
    respondent

Heard: March 13, 2017

On appeal from the judgment of Justice Barbara A. Conway
    of the Superior Court of Justice dated September 15, 2016.

APPEAL BOOK ENDORSEMENT


[1]

Bill Tamanovski died on August 4, 2015. His Will permitted his common
    law spouse, Ms. Georgieva, to remain in his home, provided that only she and
    the two tenants live there. Section 3(c)(iii) of the Will provides:

[U]nder no circumstances shall anyone be permitted to occupy
    the Residence, other than my common law spouse and the tenants as permitted in
    subsection 3(c)(ii). if my common law spouse shall breach the terms of this
    provision, the trust set up for her shall be terminated and the residence shall
    be dealt with in accordance with the provisions of subsection 3(c)(v).

[2]

Ms. Georgieva and her family are currently occupying the house, as well
    as the two tenants.

[3]

Justice Conway found that the terms of the Will were breaches because
    Ms. Georgieva's family was living at the property. Justice Conway terminated
    Ms. Georgieva's right to remain in the property. She also removed Mr. Haziri as
    an estate trustee, having found that he was in a conflict of interest.

[4]

We find no error, neither factual nor legal, in Justice Conway's
    reasons. The record fully supports her interpretation of the Will and her
    factual findings that the terms of the Will were breached. The record also
    supports Justice Conway's conclusion that Mr. Haziri was in a conflict of
    interest.

[5]

The appellant seek to adduce fresh evidence on appeal. We are not
    satisfied that the evidence meets the test for the admission of fresh
    evidence.

[6]

Accordingly, the appeal is dismissed. Everyone other than the two tenants
    shall vacate the premises no later than 5:00 p.m. on April 13, 2017.

[7]

Costs are payable to the respondent in the amount of $2,000, inclusive
    of disbursements and HST.

[8]

Approval as to form and content of this court's order is dispensed with.


